Citation Nr: 0731754	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  04-42 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial disability rating greater 
than 50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 




INTRODUCTION

The veteran had active service from February 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 


REMAND

In its January 2004 rating decision, the RO granted 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) with an evaluation of 10 percent effective 
October 29, 2002.  In correspondence received in March 2004, 
the veteran disagreed with the rating evaluation.  In a 
September 2004 statement of the case, the RO continued the 
veteran's 10 percent rating evaluation for PTSD, prompting 
the veteran to file a substantive appeal to the Board on the 
issue in December 2004.  The RO then afforded the veteran a 
VA PTSD examination in April 2007 and, based on the evidence 
obtained from that examination, issued an April 2007 rating 
decision granting the veteran an evaluation of 50 percent 
effective October 29, 2002.  The veteran continued to 
disagree with the evaluation, arguing that he is entitled to 
at least a 70 percent disability rating for PTSD.  However, 
the RO never furnished the veteran with a supplemental 
statement of the case on the issue following its April 2007 
rating decision increasing the evaluation to 50 percent.  
Because the April 2007 rating decision did not constitute a 
full grant of the benefits sought on appeal and, therefore, 
did not remove the issue from appellate status, the matter 
must be remanded so that the RO may provide a supplemental 
statement of the case.  38 U.S.C.A. § 7105(d)(1) (West 2002); 
38 C.F.R. §§ 19.9, 19.26, 19.29 (2007); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the veteran and his representative 
a supplemental statement of the case on 
the issue of entitlement to an increased 
initial disability rating greater than 50 
percent for PTSD.  Afford the applicable 
period of time for the veteran to perfect 
his appeal on that issue, and proceed 
accordingly.

Thereafter, if in order, the case should be returned to the 
Board for final appellate review.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



